UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8484


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

MARVIN HAROLD WITHERSPOON,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.         Richard L.
Voorhees, District Judge.   (5:04-cr-00005-RLV-DCK-1; 5:07-cv-
00021-RLV)


Submitted:    January 15, 2009               Decided:   January 26, 2009


Before MOTZ and      SHEDD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Marvin Harold Witherspoon, Appellant Pro Se. Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Marvin Harold Witherspoon seeks to appeal the district

court’s    order    denying    relief       on   his     28    U.S.C.      § 2255    (2000)

motion.    The order is not appealable unless a circuit justice or

judge     issues    a    certificate        of    appealability.              28     U.S.C.

§ 2253(c)(1) (2000).          A certificate of appealability will not

issue     absent    “a    substantial        showing          of    the    denial     of    a

constitutional      right.”          28    U.S.C.       § 2253(c)(2)         (2000).        A

prisoner     satisfies        this        standard       by        demonstrating         that

reasonable    jurists       would     find       that    any        assessment      of     the

constitutional      claims    by     the    district      court       is   debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                  We have

independently reviewed the record and conclude that Witherspoon

has not made the requisite showing.                       Accordingly, we deny a

certificate    of       appealability       and      dismiss        the    appeal.          We

dispense     with    oral     argument       because          the    facts    and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                 DISMISSED



                                            2